In an action to recover damages for breach of alleged obligations in two liability insurance policies to defend plaintiff in any lawsuit brought against plaintiff for any occurrence within the coverage of the policies, defendant Aetna Insurance Company appeals from a judgment of the Supreme Court, Kings County, entered January 19, 1972, (1) in favor of plaintiff against said defendant, upon a $10,000 *976jury verdict, and (2) in favor of defendant Hartford Accident & Indemnity Company against plaintiff, upon the trial court’s dismissal of the complaint as against the latter defendant. Appeal dismissed insofar as it is from the portion of the judgment which is in favor of defendant Hartford Accident & Indemnity Company, without costs. Appellant is not an aggrieved party as to that portion of the judgment and, therefore, has no standing to appeal therefrom (Helou v. Nationwide Mut. Ins. Co., 25 A D 2d 179). Judgment reversed insofar as it is in favor of plaintiff against defendant Aetna Insurance Company, on the law, and new trial granted as against said defendant, on the issues of damages only, with costs to abide the event, with appropriaté severance of action, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve ad file in the office of the clerk of the trial court a written stipulation consenting to reduce the amount of the verdict against said defendant from $10,000 to $7,500 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and ■amended, is affirmed, without costs. The appeal presented no questions of fact. In our opinion, the verdict was excessive to the extent indicated herein. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.